— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Yonkers City Manager dated July 19,1982, *827which terminated petitioner’s permanent civil service position of building inspector, after an administrative hearing. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The determination in question is supported by substantial evidence. We have considered the several legal challenges to the determination and the proceedings herein and find them to be without merit. Titone, J. P., Gibbons, Thompson and Rubin, JJ., concur.